Exhibit 10.5

FORM OF LOCK-UP AGREEMENT

June 1, 2020

[    ]

Ladies and Gentlemen:

The undersigned signatory (the “Stockholder”) of this lock-up agreement (this
“Agreement”) understands that: (i) Aduro Biotech, Inc., a Delaware corporation
(“Parent”) proposes to enter into an Agreement and Plan of Merger and
Reorganization (as the same may be amended from time to time, the “Merger
Agreement”) with Aspire Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), and Chinook Therapeutics U.S., Inc.,
a Delaware corporation (the “Company”), which provides, among other things, for
the merger of Merger Sub with and into the Company, with the Company continuing
as the surviving corporation (the “Merger”) and (ii) in connection with the
Merger, stockholders of the Company will receive shares of Parent Common Stock,
in each case, upon the terms and subject to the conditions set forth in the
Merger Agreement. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.

As a material inducement to the willingness of each of the Parties to enter into
the Merger Agreement and to consummate the Contemplated Transactions, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Stockholder hereby agrees that, subject to the
exceptions set forth herein, without the prior written consent of Parent, the
Stockholder will not, during the period commencing upon the Closing and ending
on the date that is 180 days after the Closing Date (the “Restricted Period”):

 

  (i)

offer, pledge, sell, contract to sell, sell any option, warrant or contract to
purchase, purchase any option, warrant or contract to sell, grant any option,
right or warrant to purchase, make any short sale or otherwise transfer or
dispose of or lend, directly or indirectly, any shares of Parent Common Stock or
any securities convertible into or exercisable or exchangeable for, or that
represent a right to receive, Parent Common Stock (including without limitation,
Parent Common Stock or such other securities of Parent which may be deemed to be
beneficially owned by the Stockholder in accordance with the rules and
regulations of the SEC and securities of Parent which may be issued upon
exercise of a stock option or warrant), in each case, that are currently or
hereafter owned of record or beneficially (including holding as a custodian) by
the Stockholder (collectively, the “Stockholder’s Shares”), or publicly disclose
the intention to make any such offer, sale, pledge, grant, transfer or
disposition;

 

  (ii)

enter into any swap, short sale, hedge or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Stockholder’s Shares regardless of whether any such transaction described in
clause (i) above or this clause (ii) is to be settled by delivery of Parent
Common Stock or such other securities, in cash or otherwise;



--------------------------------------------------------------------------------

  (iii)

make any demand for or exercise any right with respect to the registration of
any shares of Parent Common Stock or any security convertible into or
exercisable or exchangeable for Parent Common Stock; or

 

  (iv)

publicly disclose the intention to do any of the foregoing.

The restrictions and obligations contemplated by this Agreement shall not apply
to:

 

  (a)

transfers of the Stockholder’s Shares:

 

  (i)

if the Stockholder is a natural person, (A) to any person related to the
Stockholder by blood or adoption who is a member of the immediate family of the
Stockholder, or by marriage or domestic partnership (a “Family Member”), or to a
trust formed for the benefit of the Stockholder or any of the Stockholder’s
Family Members, (B) to the Stockholder’s estate, following the death of the
Stockholder, by will, intestacy or other operation of law, (C) as a bona fide
gift to a charitable organization, (D) by operation of law pursuant to a
qualified domestic order or in connection with a divorce settlement or (E) to
any partnership, corporation or limited liability company which is controlled by
the Stockholder and/or by any such Family Member(s);

 

  (ii)

if the Stockholder is a corporation, partnership or other business entity,
(A) to another corporation, partnership or other business entity that is a
direct or indirect affiliate (as defined under Rule 12b-2 of the Exchange Act)
of the Stockholder, including investment funds or other entities under common
control or management with the Stockholder, (B) as a distribution or dividend to
equity holders (including, without limitation, general or limited partners and
members) of the Stockholder (including upon the liquidation and dissolution of
the Stockholder pursuant to a plan of liquidation approved by the Stockholder’s
equity holders), (C) as a bona fide gift to a charitable organization or
not-for-profit institution, (D) transfers or dispositions not involving a change
in beneficial ownership or (E) with the prior written consent of Parent; or

 

  (iii)

if the Stockholder is a trust, to any grantors or beneficiaries of the trust;

provided that, in the case of any transfer or distribution pursuant to this
clause (a), such transfer is not for value and each donee, heir, beneficiary or
other transferee or distributee shall agree in writing to be bound by the terms
and conditions of this Agreement with respect to the shares of Parent Common
Stock or such other securities that have been so transferred or distributed and
either the Stockholder or such transferee provides Parent with a copy of such
agreement promptly upon consummation of any such transfer;

 

         (b)

(i)

the exercise of an option (including a net exercise of an option) to purchase
shares of Parent Common Stock, (ii) any related transfer of shares of Parent
Common Stock to Parent for the purpose of paying the exercise price of such
options or for paying taxes (including estimated taxes) due as a result of the
exercise of such options (or the disposition to Parent of any shares of
restricted stock granted pursuant to the terms of any employee benefit plan or
restricted stock purchase agreement) and (iii) any transfer or sale of shares of
Parent Common Stock to Parent or into the market for the purpose of paying taxes
(including estimated taxes) due in connection with the vesting of, or issuance
of shares under, restricted stock unit awards granted pursuant to the terms of
any equity incentive plan; provided that, in the case of any exercise of an
option or any transfer or sale of shares to Parent under clauses (i) and (iii)
the underlying shares of Parent Common Stock shall continue to be subject to the
restrictions on transfer set forth in this Agreement;

 

2



--------------------------------------------------------------------------------

(c) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of Parent Common Stock; provided that such plan
does not provide for any transfers of Parent Common Stock during the Restricted
Period;

(d) transfers or disposition by the Stockholder of shares of Parent Common Stock
purchased by the Stockholder on the open market following the Closing Date; or

(e) transfers or distributions pursuant to a bona fide third party tender offer,
merger, consolidation or other similar transaction made to all holders of Parent
Common Stock involving a change of control of Parent (including entering into
any lock-up, voting or similar agreement pursuant to which the undersigned may
agree to transfer, sell, tender or otherwise dispose of shares of Parent Common
Stock (or any security convertible into or exercisable for Parent Common Stock),
or vote any shares of Parent Common Stock in favor of any such transaction or
taking any other action in connection with any such transaction), provided that
the restrictions set forth in this Lock-Up Agreement shall continue to apply to
the Undersigned’s Shares should such tender offer, merger, consolidation or
other transaction not be completed;

and provided, further, that, with respect to each of (a), (b), (c) and
(d) above, no filing by any party (including any donor, donee, transferor,
transferee, distributor or distributee) under the Exchange Act (other than (i) a
filing at any time on a Form 5 or (ii) a required filing on a Schedule 13D or
Schedule 13G (or Schedule 13D/A or Schedule 13G/A)), or other public
announcement shall be required or shall be made voluntarily in connection with
such transfer or disposition during the Restricted Period (other than in respect
of a required filing under Section 16(a) of the Exchange Act in connection with
the exercise of an option to purchase Parent Common Stock following such
individual’s termination of service relationship (including service as a
director) with Parent that would otherwise expire during the Restricted Period,
provided that reasonable notice shall be provided to Parent prior to any such
filing, or in respect of a required filing under Section 16(a) of the Exchange
Act in connection with the settlement of any equity award granted pursuant to
the terms of any equity incentive plan). For purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.

Any attempted transfer in violation of this Agreement will be of no effect and
null and void, regardless of whether the purported transferee has any actual or
constructive knowledge of the transfer restrictions set forth in this Agreement,
and will not be recorded on the share register of Parent. In furtherance of the
foregoing, the Stockholder agrees that Parent and any duly appointed transfer
agent for the registration or transfer of the securities described herein are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Agreement. Parent may cause the
legend set forth below, or a legend substantially equivalent thereto, to be
placed upon any certificate(s) or other documents, ledgers or instruments
evidencing the Stockholder’s ownership of Parent Common Stock:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

3



--------------------------------------------------------------------------------

The Stockholder hereby represents and warrants that the Stockholder has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred and any obligations of the Stockholder shall be
binding upon the successors, assigns, heirs or personal representatives of the
Stockholder.

This Agreement shall terminate automatically and the Stockholder shall
automatically be released from all restrictions and obligations under this
Agreement upon the earlier of the (i) the expiration of the Restricted Period
and (ii) if the Merger Agreement is terminated for any reason, upon the date of
such termination. The Stockholder understands that each of Parent and the
Company is proceeding with the Contemplated Transactions in reliance upon this
Agreement.

In the event that any holder of Parent Common Stock or securities convertible
into or exercisable or exchangeable for Parent Common Stock (including, without
limitation, Parent Common Stock to be issued to such holder in connection with
the Merger) that is subject to a substantially similar letter agreement entered
into by such holder, other than Parent or the Stockholder, is permitted by
Parent to sell or otherwise transfer or dispose of shares of Parent Common Stock
or securities convertible into or exercisable or exchangeable for Parent Common
Stock (including, without limitation, Parent Common Stock to be issued to such
holder in connection with the Merger) for value other than as permitted by this
Lock-Up Agreement or a substantially similar letter agreement entered into by
such holder, the same percentage of shares of Parent Common Stock or securities
convertible into or exercisable or exchangeable for Parent Common Stock
(including, without limitation, Parent Common Stock to be issued to such holder
in connection with the Merger) held by the Stockholder shall be immediately and
fully released on the same terms from any remaining restrictions set forth
herein; provided, however, that such release shall not be applied unless and
until permission has been granted by Parent to an equity holder or equity
holders to sell or otherwise transfer or dispose of all or a portion of such
equity holders’ shares of Parent Common Stock in an aggregate amount in excess
of 1% of the aggregate number of shares of Parent Common Stock originally
subject to this Agreement and substantially similar agreements. Upon the release
of any of the Stockholder’s Shares from this letter agreement, Parent will
cooperate with the Stockholder to facilitate the timely preparation and delivery
of certificates representing the Stockholder’s Shares without the restrictive
legend above or the withdrawal of any stop transfer instructions.

Any and all remedies herein expressly conferred upon Parent and the Company will
be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity, and the exercise by Parent or the Company of any
one remedy will not preclude the exercise of any other remedy. The Stockholder
agrees that irreparable damage would occur to Parent and the Company in the
event that any provision of this Agreement were not performed in accordance with
its specific terms or were otherwise breached. It is accordingly agreed that
Parent and the Company shall each be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which Parent or the
Company is entitled at law or in equity, and the Stockholder waives any bond,
surety or other security that might be required of Parent or the Company with
respect thereto.

This Agreement and any claim, controversy or dispute arising under or related to
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of laws principles
thereof.

 

4



--------------------------------------------------------------------------------

This Agreement, and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of Parent, the Company and the Stockholder in respect of the
subject matter hereof and supersedes all prior understandings, agreements or
representations by or among Parent, the Company and the Stockholder, written or
oral, to the extent they relate in any way to the subject matter hereof. The
delivery of a fully executed Agreement by the Stockholder by facsimile or
electronic transmission in .pdf format shall be sufficient to bind the
Stockholder to the terms and conditions of this Agreement. Irrespective of
negotiations among the parties or the exchanging of drafts of this Agreement,
this Agreement shall not constitute or be deemed to evidence a contract,
agreement, arrangement or understanding between the parties hereto unless and
until (a) the Merger Agreement is executed by all parties thereto, and (b) this
Agreement is executed by all parties hereto.

(Signature Pages Follow)

 

5



--------------------------------------------------------------------------------

Very truly yours, STOCKHOLDER

 

(Print Name of Stockholder)

 

(Signature)

 

(Name and Title of Signatory, if Signing on Behalf of an Entity)



--------------------------------------------------------------------------------

Accepted and Agreed by: ADURO BIOTECH, INC.

By  

                                          

Name:   Title:  